Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 13, and 20 recites the limitation "the at least one individual" in their respective final sentences.  There is insufficient antecedent basis for this limitation in the claims.  Claims 6, 13, and 20 are dependent to claims 1, 8, and 15, respectively.  Claims 1, 8, and 15, refer only to “an artificial intelligence personage” and do not mention any the at least one individual”.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, Examiner has determined the following.
For Step 1 of the eligibility analysis, the claims recite a method, a computer program product, and a computer system, therefore, the claims fall into a statutory category, and pass as eligible subject matter.
For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of social activities. This is a straightforward example of managing relationships or interactions between people, which is a certain method of organizing human activity grouping of abstract idea.  Examiner notes Applicant’s claimed language of “a social connection” is indicative of a social activity.  
Claim 1, which is representative of claims 8 and 15, define the abstract idea by the elements of:
determining a plurality of life events for a user, wherein the plurality of life events for the user are obtained through an opt-in fashion; 
comparing the plurality of life events for the user and a plurality of programmed life experiences for an artificial intelligence personage, wherein the artificial intelligence personage is programmed with life events similar a historical personage or fictional personage; 
determining whether a correlation exists between the user and the artificial intelligence personage; and,
in response to determining the correlation exists between the user and the artificial intelligence personage, providing a recommendation to the user for a social connection between the user and the artificial intelligence personage.
Per the examination instructions in the 2019 PEG, these claims describe the abstract idea of interactions between people, in essence, by claiming a method “for a social connection.”  Thus, these claims fall squarely into a certain method of organizing human activity grouping of abstract idea.
For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
by a computer, (claim 1);
a computer program product comprising: one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media capable of performing a method; (claim 8); and,
a computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method, (claim 15).
These additional elements simply instruct one to practice the abstract idea of interactions between people utilizing a computer, a computer program product, one or more non-transitory computer-readable storage media, program instructions, one or more computer processors, and one or more computer-readable storage media to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f). This is just generally linking the use of the judicial exception to a technological environment and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG. Therefore, the claims are found to be directed to the abstract idea identified by the examiner. 
For Step 2B of the eligibility analysis, the claims, when taken together as a combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea.  As detailed above, these claims recite social activities applied in a computer environment.  This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, are not reevaluated in Step 2B.
Step 2A, Prong Two, or at Step 2B.
Dependent claims 6, 13, and 20, contain further recitations to the same abstract idea found in in claims 1, 8, and 15, above. Recitations to percentage of similarity similar dates, order of events, and similar and dissimilar are all further recitations to the same abstract idea that was found for claims 1, 8, and 15. These are further refinements of the social activities using grouping or sorting techniques and are within the abstract idea of certain methods of organizing human activity. Furthermore, these claims do not contain anything that is considered to be an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.
Dependent claims 7 and 14 contains further recitations to the same abstract idea found in claims 1 and 8. Claims to collecting feedback are defining a core element of the social activity itself – essentially, an approval or disapproval of the connection.  Thus, feedback is a further refinement of social activities occurring or not, and is itself, an 
Therefore, for the reasons set forth above, claims 1 - 4, 6 - 11, 13 - 18, and 20 are directed to an abstract idea without integration into a practical application and without reciting significantly more.

Response to Arguments
Applicant's arguments filed 04/01/2021, with respect 35 USC § 101, have been fully considered but they are not persuasive.  Applicant’s argument, begins on page 8, discussing 35 USC § 101, and rejections of claims 1 – 20.  Examiner respectfully disagrees based on the reasoning below that the amended claims recite and are directed to an abstract idea.
Amended claims 1, 8, and 15 were reviewed per the eligibility analysis as directed by the 2019 PEG (all steps, all prongs) and the claimed language is directed to an abstract idea without integration into a practical application and without reciting significantly more.  	For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of social activities. They describe an accurate example of managing relationships or interactions between people, which is a certain method of organizing human activity grouping of abstract idea.  Examiner notes Applicant’s claimed language recites “a social connection” and therefore, a conclusion can be made this describes a social activity.
For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
a computer, (claim 1); a computer program product comprising: one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media capable of performing a method; (claim 8); and, a computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method, (claim 15).  These additional elements simply instruct one to practice the abstract idea of interactions between people utilizing generically recited components to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f). This is just generally linking the use of the judicial exception to a technological environment and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG. Therefore, the claims are found to be directed to the abstract idea identified by the examiner.
For Step 2B of the eligibility analysis, the claims, when taken together as a combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea.  As detailed above, these claims recite social activities applied in a computer environment.  This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, are not reevaluated in Step 2B.

Applicant further argues on page 9 that that the claimed invention is distinguishable from examples contained in the 2019 PEG, for example, anonymous loan shopping.  Examiner rebuts this argument by maintaining the conclusion that the amended claims still recite activities between a person and a computer; by reciting, “for the user and a plurality of programmed life experiences . . .” (emphasis added.)  Examiner argues programming an AI personage is applying in a computer environment, and this activity between a person and a computer within the certain methods of organizing human activity grouping of abstract idea.  
Applicant next argues, on page 10, that the claimed invention provides a practical application.  Applicant first states that the claimed invention reflects an improvement to a technical field and sates this technical field as “recommendation systems” on page 12.  However, Applicant’s claims contain simple steps for “a social connection recommendation” reciting a method that is directed to the abstract idea identified by the Specification as being the improvement.  
Examiner notes that the Specification alludes to an improvement, at [0015.]  However, this is described therein as “the present invention has the capacity to improve the technical field of computer functionality. . .”  (emphasis added.)  Examiner finds this argument moot based on the analysis performed under Step 2A, Prong 2, above, and the conclusion that these additional elements simply instruct one to practice the abstract idea of interactions between people utilizing generically recited components to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f). This is just generally linking the use of the judicial exception to a technological environment and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.
Applicant next argues, on page 12 and 13, that the claimed invention includes additional elements that use the judicial exception in some meaningful way of adds significantly more to the judicial exception.  Examiner finds these arguments not persuasive.  As detailed above, the judicial exception was found to be the abstract idea of social activities.  The claims begin by reciting a “social connection recommendation”.  However, no claims recite significantly more or meaningful uses.  Mainly, an opt-in fashion is still required to find similar connections.  Second, existing social platforms are scoured for data, thus, nothing new is created from these existing platforms (databases, essentially.)  Third, similar life events, described as “divorce, graduation, moving, etc.”, at Specification [0016], are not meaningful additions and do not add significantly more “everyone experiences life events and has a desire to connect with people who have similar kinds of life events.”  See Specification, at [0016.]

Applicant’s arguments, see page 16 of Arguments/Remarks, filed 04/01/2021, with respect to 35 USC § 103 have been fully considered and are persuasive.  The rejection of claims 1, 8, and 15 has been withdrawn. 
Applicant’s cancellation of claims 5, 12, and 19, has made the prior rejections moot.  Thus, the rejection of claims 5, 12, and 19 has been withdrawn.

Applicant’s arguments, see page 1, filed 04/01/2021, with respect to 35  have been fully considered and are persuasive.  The rejection of claims has been withdrawn.  Applicant argues that cited reference of Jerez does not disclose a connection between the user and an “artificial intelligence personage programmed with life events similar a historical personage or fictional personage.”  Examiner agrees that Jerez and other cited prior art do not teach this combination and therefore revokes the prior rejection.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Maloney (US20140320504) discloses a method a method for presenting an interactive virtual rendition of a historical person.  Neely (US20080444737) .  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171.  The examiner can normally be reached on M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DONALD J. EDMONDS

Art Unit 3687